364 U.S. 278 (1960)
UNITED RAILROAD WORKERS DIVISION OF TRANSPORT WORKERS UNION OF AMERICA ET AL.
v.
BALTIMORE & OHIO RAILROAD CO. ET AL.
No. 535.
Supreme Court of United States.
Decided June 27, 1960.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
George Halpern, Edith Lowenstein, Carl E. Newton, Yelverton Cowherd and Alfred D. Treherne for petitioners.
Joseph P. Allen for respondents.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment is vacated and the case is remanded for reconsideration in light of Brotherhood of Locomotive Engineers et al. v. Missouri-Kansas-Texas R. Co., 363 U.S. 528.